DETAILED ACTION
This is the first office action on the merits in this application. Claims 1-20, as presented July 22, 2019, are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims have many instances of alternative limitations – e.g. “at least one of”; and “or” clauses. The claims are considered met at any time as a single one of the alternatives is met.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 teaches that the instrument handle includes a second coupling element for “bringing into engagement in at least one of a force-and positive-locking manner with the at least one first coupling element or in a coupling position”. It is unclear what is 
Further, claim 5 refers to the “first coupling element” which limitation lacks antecedent basis in any situation in which option c) of claim 3 was not required to cause claim 3 to be met. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, and 9-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimsey (US 4,993,410) (as presented in applicant’s IDS).
Regarding claims 1 and 20, Kimsey teaches
A hip joint endoprosthesis system as at figs. 1, comprising a medical instrument 10 for extracting an implanted prosthesis stem 20 of a hip joint endoprosthesis from a femur bone 100 of a patient, which medical instrument has a coupling body 16 with a coupling recess 54 for accommodating a coupling cone 92 protruding from the prosthesis stem. The coupling body 16 includes a coupling base body 16 and a coupling insert 18 which is accommodated in a coupling insert receptacle 54 of the coupling base body 16 and defines the coupling recess 54.
Regarding claim 4, the device includes an instrument handle 12. 

Regarding claim 5, as best understood, the handle 12 includes a second coupling element 26 capable of bringing the handle 12 into positively locked coupling with the first coupling element of 16.
Regarding claims 6, and 12-16, the coupling recess 54 is capable of accommodating the coupling cone 92 and the coupling insert 18 in a force-locking manner (based on use of a properly sized insert 18). These couplings are conducted by a connecting device 58. The connecting device is considered to be functioning to latch closed the opening 56 when it is tightened. The connecting device includes first and second connecting elements at the fastener 58 and the hex nut 68, which are connected in a positive locking manner (threaded interlock). Nut 68 is received within a recess 70 of 16 and not permitted to rotate (col. 4, lines 5-20). The threading within the nut 68 is considered a connecting recess; and a bolt is considered a connecting projection. 
Regarding claim 9, the coupling recess 54 has an inner contour in the form of an inner cone (when the insert 18 is inserted, therein – 18 is tapered internally). 
Regarding claims 10 and 11, the coupling insert receptacle 54 has a lateral coupling insert receptacle opening 56 and a lower coupling insert receptacle opening (seen clearly in fig. 4; side of 54 facing 20 in fig. 4). The lateral coupling insert receptacle opening 56 is configured for insertion of the coupling insert 18 into the coupling insert receptacle 54 (when 56 is not compressed fully). 
Regarding claims 17 and 18, the system includes a “release instrument” (e.g. an Allen wrench as described in the disclosure for turning 58) which is capable of releasing the coupling insert 18 when 58 is unthreaded from 68. The release instrument (Allen wrench) comprises a release member (structure which interacts with the bolt 58). The coupling body includes a release member opening (receiving 58 therethrough). The release member (hex structure of the Allen wrench) has a length which is greater than a thickness of the coupling base body in the region of the release member opening. 
Regarding claim 19, the system includes a release instrument (Allen wrench) for releasing the coupling insert 18 from the receptacle 54 (upon unscrewing bolt 58). The release instrument (Allen wrench) includes a release member (hexalobular structure thereof) and has a length which is greater than a thickness of the coupling base body in the region of the release member opening receiving 58 therein. The release member opening (for receiving 58) is arranged opposite the lateral coupling insert receptacle opening. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimsey.
Regarding claims 2 and 3, Kimsey discloses the claimed invention except for the particular materials disclosed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the structures of the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Use of medical grade metals (e.g. stainless steel, titanium, etc.) in medical instrumentation is old and well known in the art. Examiner takes the position, additionally, that based on structure of 18 and 16, that 16 will inherently be a harder structure than is 18.  
Further regarding claim 3, the entirety of the claim is met by “the coupling base being formed of metal”. The alternatives “at least one of” and “or” clauses in the claim permit exclusion of the remainder of the limitations. 
Allowable Subject Matter
Claims 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799